 In the Matter of BIRD MACHINE COMPANYandUNITED STEELWORKERSOF AMERICA (C. I. 0.)Case No. 1-C-2443.Decided January 9,1946DECISIONANDORDEROn May 23, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.He also recommended that the complaint be dismissed insofaras it alleged a violation of Section 8 (5) of the Act. Thereafter, theUnion and counsel for the Board filed exceptions to the IntermediateReport and supporting briefs, and the respondent filed a "Brief inSupport of Respondent's Contentions" which the Board has acceptedas exceptions and supporting brief.The Board has reviewed the rulnigs of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the modifications and additions notedbelow :1.The respondent contends that it is not responsible for the anti-union activities of its supervisory employees, more fully set forth in theIntermediate Report, because such activities violated instructions ofneutrality issued to the supervisory employees by President Dennettat the beginning of the Union's organizing campaign. The respondentadmits that such instructions were not posted or otherwise publicizedto the employees as a body. Inasmuch as the respondent failed to com-municate its alleged neutrality to its employees, we find that the em-ployees were justified in believing that the supervisory employees were65 N. L. R B., No. 61.311 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDacting as the respondent's representatives, and that the respondent isresponsible for their activities.'2.We find, as did the Trial Examiner, that on April 28, 1944, whenthe Union requested recognition, the Union did not represent a ma-jority of the respondent's employees in an appropriate unit.2There-after, on June 3, 1944, when the Board held a conference between therespondent and the Union, the Union had deposited with the Board129 authorization cards.3At the hearing, the respondent checked theoriginal cards' against admittedly authentic signatures of employeesand made the following objections to 33 of the 129 cards : namely, that,8 were unsigned, 4 bore printed signatures, and 21 bore questionablehandwritten signatures.As to the 129 cards, the Trial Examinerfound that 6 were signed by persons who terminated employment. withthe respondent before June 3, 1944, 6 bore signatures "not provedgenuine," and 117 were valid designations.He further found thatinasmuch as there were 233 employees in an appropriate unit on June3, 1944, the Union on that date represented a bare majority of therespondent's employees in such unit 4A comparison of the disputedsignatures with the admittedly authentic signatures reveals that theTrial Examiner was justified in rejecting as "not proved genuine" atleast 6, if not more, of the cards submitted to the Board by the Union.We reject, in addition thereto, the 8 unsigned cards, which were amongthose submitted, inasmuch as the record does not establish that theemployees named in the unsigned cards intended by such cards toauthorize the Union to represent them.5Accordingly, we find that, onJune 3, 1944, the Union represented at most 109 employees, and that,on July 14, 1944, the date of the hearing in the representation proceed-ing referred to in the margin, and thereafter, so far as appears, theUnion represented at most 111 employees of the respondentsConse-I See,for example,HG HeinzetCov.N L R B,110 F(2d) 843,847 (C C A 6),affirmed 311 U.S 514 Employee LoDico testified that,in the presence of four or fiveshop employees and several high ranking supervisors,President Dennett assured LoDicothat his activity in the Union was "perfectly all right"and that Dennett"couldn't stop[him] or interfere with [him] in any way." LoDico further testified that Assistant Super-intendent Lindsay, on another occasion,told LoDico that Lindsay had no right to interferewith LoDico's union activitiesin any way.Contraryto the respondent's argument, we findthat such limited declarations of neutrality did not effectively notify the employees as abody that the supervisors'activity in discouraging union membership did not reflect therespondent's policy.7To establish such majority,the Union relied in substantial part on oral promises byemployees to vote for the Union in an election.Such a promise does not constitute adesignation of a representative within the meaning of Section 9(a) of the Act.3The Trial Examiner's statement in the Intermediate Report,preceding his tabulationof the cards,that the Union had submitted 124 cards is erroneous.His tabulation agreeswith the figure above.4The unit referred to was found to be appropriate by the Board in a prior representa-tion proceedingMatter of Bird Machine Company,57 N L R B 1112.5CfMatter of Kiddie Kover Manufacturing Company,6 N. L R B. 3556Between June 3 and July 14, the Union had obtained 2 additional authorization cards:On July 30, 1944, the closest pay-roll date,the respondent had 240 employees in the unitwhich the Board found to be appropriate in the representation proceeding BIRDMACHINE COMPANY313quently, we find that the Union, at no time pertinent to this case,represented a majority of the respondent's employees in an appropriateunit.On the basis of this finding, we shall dismiss the complaintinsofar as it alleges a violation of Section 8 (5) of the Act. In viewof such determination, we deem it unnecessary to pass upon the validityof the ground relied upon by the Trial Examiner in recommendingdismissal of such allegation of the complaint.THE REMEDYHaving found that the respondent independently violated Section 8(1) and 8 (3) of the Act, we must order the respondent, pursuant tothe mandate of Section 10 (c), to cease and desist therefrom.We alsopredicate our cease and desist order upon the following findings: Therespondent's whole course of conduct discloses a purpose to defeatself-organization among its employees.As we have found, since theinception of the Union in the respondent's plant, the respondent inter-fered with, restrained, and coerced its employees by various acts andstatements.Moreover, the discriminatory discharge of Favor "goesto the very heart of the Act." 7Because of the respondent's unlawfulconduct and its underlying purpose, we are convinced that the unfairlabor practices found are persuasively related to the other unfair laborpractices hereinafter proscribed and that danger of their commissionin the future is to be anticipated from the respondent's conduct in thepast."The preventive purpose of the Act will be thwarted unless ourorder is coextensive with the threat.In order, therefore, to make moreeffective the interdependent guarantees of Section 7, to prevent a recur-rence of unfair labor practices, and thereby minimize industrial strifewhich burdens and obstructs commerce and thus effectuate the policiesof the Act, we shall order the respondent to cease and desist fromin any manner infringing upon the rights guaranteed in Section 7of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Bird Machine Company,Walpole,Massachusetts, and its officers, agents, 'successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of Amer-ica, affiliated with the Congress of Industrial Organizations, or anyIN. L. R. B. v. Entwistle Manufacturing Company,120 F. (2d) 352, 356(C. C A 4) ;see also,N.L. if. B. v. Automotive Maintenance Machinery Company,116 F.(2d) 350 (C.C. A. 7), where the Circuit Court of Appeals for the Seventh Circuit observed"No moreeffective form of intimidation nor one more violative of the N L. R.Act can be con-ceived than discharge of an employee because he joined a union. . . .8SeeN. L. if. B. v Express Publishing Company,312 U. S. 426. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization, by discharging or refusing to reinstate anyemployee, or by discriminating in any other manner in regard to theirhire, tenure, or any term or condition of their employment;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist United Steelworkers of America (C. I. 0.), or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the pur-pose of collective bargaining or other mutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Gilbert I. Favor immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to hisseniority or other rights and privileges ;(b)Make whole Gilbert I. Favor for any loss of pay that he mayhave suffered by reason of the discrimination against him, by paymentto him of a sum of money equal to the amount that he normally wouldhave earned as wages from the date of his' discharge to the date ofthe respondent's offer of reinstatement, less his net earnings duringsuch period ;(c)Post at its plant at Walpole, Massachusetts, copies of thenotice attached hereto, marked "Exhibit A."Copies of said notice,to be furnished by the Regional Director of the First Region, afterbeing signed by the respondent's representative, shall be posted bythe respondent immediately upon the receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.Also, publish a copy of said notice in the next issue ofthe plant paper, the "Bird's Eye-View," and distribute such issuethrough the usual channels of circulation;(d)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondent refused to bargainwith the Union within the meaning of Section 8 (5) of the Act.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order. BIRDMACHINE COMPANYEXHIBIT ANoi ICE TO ALL EMPLOYEES315Pursuant to a Decision and Order of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, wehereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist United Steelworkers of America (C. I. 0.)or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously en-joyed, and make them whole for any loss of pay suffered as a result ofthe discrimination.Gilbert I. FavorAll our employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminate inregard to hire or tenure of employment or any term or condition of emply-ment against any employee because of membership in or activity on behalf ofany such labor organization.BIRDMACHINE COMPANY,Employer.Dated ----------------------------------By ---------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Leo J Halloran,for the Board.Mr. Allan Sesserman,of Boston, Mass, andWarren, Stackpole, Stetson, analBradlee, Attorneys,of Boston, Mass., for the Respondent.Air .Harold B Roitrnan,in behalf of the firm ofGrant and Angoff, Attorneys,of Boston, Mass, for the Union.STATEMENT OF THE CASEThe National Labor Relations Board, herein called the Board, by its RegionalDirector for the First Region (Boston, Massachusetts), issued its complaintdated January 13, 1945, against Bird Machine Company, herein called the Re-spondent.The complaint alleges that the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Sections 8 (1), (3),and (5) of the National Labor Relations Act, 49 Stat. 449, herein called the Act;and that it was issued on charges made by United Steelworkers of America(C. I. 0.), herein called the UnionCopies of the complaint and notice of hearingthereon were duly served upon Respondent and the Union. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices the complaint in substanceallegesthat the Respondent: (1) refused to bargain collectively with the Union on May2, 1944, and at all times thereafter, including particularly June 3rd and July 14th,during all of which time the Union represented a majority of the Respondent'semployees in an appropriate unit described in the complaint; (2) discouragedmembership in the Union by the discriminatory discharge of Gilbert I. Favor onSeptember 11, 1944; (3) interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, from about May1, 1944, until the date of the complaint, (a) by the aforesaid refusal to bargaincollectivelywith the Union, (b) by the aforesaid discriminatorydischarge ofFavor to discourage union membership, (c) by discouraging union membershipin stating the Respondent was not in favor of the Union, (d) by disparaging andridiculingthe Union and its purposes, (e) by threatening economic reprisals toemployees who engaged in union activities, (f) by interrogating employees rela-tive to their union membership and activities, (g) by publishing in its papercirculated among employees a verse which disparaged the Union, the authorshipof which was falsely attributed to a union adherent, (h) by threatening that lessfavorable working conditions would exist in the plant if the Union representedthe employees, (i) by making obscene and derogatory remarks relative to theUnion and its members, (j) by sending to each employee before an election con-ducted to determine the collective bargaining representative, a coercive letterwhich in effect urged each employee to vote against the Union, (k) by notifyingemployees the Respondent was opposed to the Union in its plant, (1) by threaten-ing employees with the loss of established privileges if the Unionbecame theirrepresentative, (in) by marking, or allowing to be marked, an official notice ofelection *posted before the election date, to indicate Respondent's opposition tothe Union, and (n) by accusing union adherents of being trouble makers, becauseof their organizational efforts in the plant.The Respondent filed an answer to the complaint dated January 18, 1944,denying generally and specifically the commission of any of the alleged unfairlabor practices.Pursuant to notice, a hearing was held at Boston, Massachu-setts, for 16 session days between January 29 and February 17_1945, beforeMelton Boyd, the undersigned Trial Examiner designated by the Chief TrialExaminer.The Board, the Respondent, and the Union were each represented bycounselAll parties participated in the hearing, and each was afforded fullopportunity to introduce evidence, to examine and cross-examine witnesses, andto be heard on mattersin issue.At the opening of the hearing the Respondent moved to dismiss parts of thecomplaint which alleged matters not contained in the copy of the second amendedcharge attached thereto.This motion was denied then, and again was deniedlater in effect when the Respondent moved to exclude testimony relating to suchallegtitions.'At the conclusion of the presentation of evidence by the Board, andagain at the conclusion of the entire case, the Respondent moved to dismiss thecomplaint in its allegation of a violation of Section 8 (5) of the Act. The TrialExaminer reserved his ruling on this ifiotion ; his ruling is made herein.TheRespondent then moved to strike from the record the evidence relating to mat-ters alleged in a protest to an election conducted by the Board on August 25,1944,2 filed by the Union but later withdrawn by it when it filed itscharge inthe instant case.The Trial Examiner denied this motion. The Respondent thenmoved to strike from the record the evidence on all matters not specifically putiSeeNational Licorice Company v.N L. R B,309 U. S.350, at 368-369; also,Con-sumers Power Conipanp v N. L R B.,113 F (2d) 38,at 42-43(C. C. A 6).9 In theMatter ofBird Machine CompanyandUnited Steelworkers of America(C. 1 0.),1-R-1896, in which a direction of election issued August 5, 1944, 57 N.L. R. B. 1112. BIRDMACHINE COMPANY317in issue by the allegations of the complaint.The Trial Examiner denied thismotion.The Respondent then moved to dismiss the complaint with respect toallegations in paragraphs which it specified, which motion was made in thealternative, and on which the Trial Examiner reserved his ruling and makes hisruling herein.At the conclusion of the case, the Board's counsel moved to con-form the pleadings to the proof with respect to formal matters, and withoutobjection this motion was granted.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following : 3FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTBird Machine Company is a Massachusetts corporation, and has its plant andprincipal place of business in Walpole, Massachusetts. It is engaged there in thebusiness of manufacturing centrifugal machines and machine assembly parts,valued in excess,of $2,800,000 in 1944, almost all of which was used in the wareffort and about 90 percent of which was shipped outside the State of Massa-chusetts.In these operations it used iron, steel, copper alloy and other rawmaterials, costing approximately $1,000,000 in 1944, about 25 percent of whichwas purchased outside the State of MassachusettsThe Company concedes that it is engaged in commerce within the meaning ofthe Act.II.THE ORGANIZA1ION INVOLVEDUnited Steelworkers of America, affiliated with theCongress of IndustrialOrganizations,is a labor organizationwithin the meaning of the Act.III.THE 'UNFAIR LABOR PRACTICES1.Background ; the job evaulation planOn April 20, 1944, the Respondent announced to its employees by lettei theinauguration of a practice that would govern wage increases thereafter.Theannouncement stated that a plan had been adopted, which was referred to in thetestimony as the "job evaluation plan", by which all jobs were classified and givena comparative rating with relation to other jobs, with a wage range establishedfor each scaled job.The plan had been prepared by the National Metal TradesAssociation, of which the Respondent was a member, following a survey madeby the Association's staff engineers which began in November 1943; and the wagestructure set up under it was approved subsequently by the National War LaborBoard, with some modifications.The announcement stated further the Respond-ent would follow a practice of adjusting wages according to a "merit rating"procedure ; and those whose rating had entitled them to an increase when theplan went into effect, would receive the increase in their wage rate retroactivelyto January 1, 1944During the period of the survey and preparation of the plan, employees' wageshad remained unchanged.When put into effect, the wages of some were unchangedand of others were increased.Those denied an increase were disappointed andthose who thought their increase insufficient were dissatisfied.3All dates given are in 1944, unless otherwise specified.Except where otherwise notedor iwhele conflicts in testimony are discussed, the following findings of fact are made onevidence that was undisputed or that was at variance only in immaterial details , and thenext following sections, I and II, are based on admissions in Respondent's answer and onstipulations of the parties.4The complaint does not allege that either the inauguration or administration of the planwas an unfair labor practice ; the alleged unfair labor practices began "about May 1, 1944.", 318DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Inceptionof the Union ; its demand for recognitionImmediately after the announcement of the plan, a number of employeessought representation by the Union in dealing with the RespondentAll organ-izer for a textile union affiliated with the C. I 0, Joseph Drummey, then Ill.contact with the employees, distributed among then( inembershtp-applicationcards of the Union which he had secured from Daniel F Murray,the unionorganizer.On April 25th, Murray held a meeting which was attended by about75 employees.At this meeting he distributed additional cards for signature,and he testified that he received approximately 80 to 85 cards of employees thenpresent and of others who had signed cards distributed by DrummeyAt thismeeting it was reported to Murray, according to his testimony, that 30 or40 other employees "secretly promised the ones who were soliciting mem-bership of them that they would vote for the Union if they had a chance to doso on a secret ballot."A couple of days after this meeting, according to Murray,he again saw Drummey and received from him an additional 26 or 27 cards.Murray conducted another meeting on Sunday, April 30th. There was put inevidence a total of 92 cards bearing dates in April,' and 6 additional undatedcards received by Murray in AprilUnder date of April 2Stb, the Union directed to the Respondent a letter, initsmaterial parts as follo« s :This is to advise you that a majority of the production, maintenance, andshipping employees of the Company have designated the United Steelwork-ers of America to act for them as a collective bargaining agency on allmatters relating to wages, rates in pay, hours, and other conditions ofemployment.Will you please set a date at your earliest convenience at which time collec-tive bargaining negotiations may get under waySent in the course of registered mail, the letter was noted as received by theRespondent on April 29th.On May 2nd, the Respondent responded as follows:This will acknowledge receipt of your letter of April 28th.We are not in a position to set a date for collective bargaining negotiationsbecause of the fact that we are neither sure nor able to determine that yourepresent a majority of our employees.When questioned concerning the basis of the Union's claim that it had, at thistime, been designated by a majority of the employees, Murray testified it was"by the'number of cards that were signed, plus the assurance of active peoplewho were activein signingup workers in the shop that additional cards weregoing to be signed, and by an estimate about the investigation [sic] to determineabout how many employees in the shop approximately would be in the bargain-ing unit." 63.Representation proceedingOn May 4th, the Union executed a Petition for Investigation and Certificationof Representative, pursuant to Section 9 (c) of the Act, naming the Respondent asOf the92 cards,3 bear names of employees who left Respondent's employ before April30th,to-witDennisMcCarthyand Clarence J. Budroe on April 27th,and Manuel 0 Souzaon April 29th6Abovethe signature,date, and information identifying the employee and his job, thecard providedIherebyacceptand request membership in the UNITED STEELWORKERS OFAMERICA,C I 0, and of my own free will hereby authorize the United Steelworkers'of America,its agents or representatives,to act for me as a collective bargainingagency in all matters pertaining to rates of pay, wages,hours of employment, orother conditions of employment.0 BIRDMACHINE COMPANY319employer, describing the unit which it then claimed appropriate as "production,maintenance and shipping room employees", and alleging it represented "a ma-jority" of the employees in such unit which contained approximately 230 out of atotal of 2d0 or 270 employees in the plantThe Union cited the exchange ofcorrespondence as giving rise to a question concerning representation.Thispetition was received and filed in the Regional Office of the Board in Boston, onMay 5th, and docketed as Case No. 1-I{-1890, and herein is referred to as the "R"case.-On May 5th, by handbill, the Union announced to the employees the substanceof its letter of April 28th and of the Respondent's response on May 2nd, statedthat on the preceding day it had petitioned for certification, and referred to itsprediction, made at its meeting, of this action by the Respondent. In conclusionthe handbill stated:The Labor Relations Board will soon call a conference of both groups forthe purpose of finding a way to determine whethel that [sic] Union repre-sents a majority.We will keep you informed of developments as soon asthey occur.The contemplated conference was held on June 3rd in the Regional Office ofthe Board.The Board's agent inquired whether the participants would enterinto an agreement providing for an election by consentThe Respondent ques-tioned the appropriateness of the bargaining unit described in the petition, and inparticular requested that certain "fringe" classifications of employees be includedand excludedThe Union, desiring a consent election, offered to accept the-Respondent's proposals ; but the Respondent desired the case to 'proceed to aBoard determinationFollowing the conference, the Union filed an amendedpetition wherein it amended its definition of the proposed unit, describing it asfollows :All employees of the Company except for executives. office and clerical em-ployees, employees of the Experimental and Test Laboratory, draftsmen,nurses, foremen and assistant foremen.On July 14th. a formal hearing was conducted by the Board ° During thecourse of the hearing the Respondent and the Union agreed upon a statementof fact that, by reason of the exchange of correspondence in which the Respond-ent questioned whether the Union represented a majority of the employees andby reason of the disagreement at the June 3rd conference concerning what wasan appropriate unit, a question of representation then existed.They furtherstipulated, after an off-the-record conference and a renewed proposal by the Unionthat they agree to a consent election, that in the proceeding before the Board itmight find an appropriate bargaining unit to be composed substantially as follows :All production and maintenance employees of the Company including shopclerks, shipping room clerks, tiuck drivers, and the watchmen, but exclud-ing office and clerical employees, technical employees of the Experimentaland Test Laboratory, pattern makers, draftsmen, nurses, guards, executives,foremen, assistant foremen, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such actioniAll parties in the present case entered into a stipulation, acceptedby the TrialExaminer, to incorporate in the evidence all the formal documents,includingthe transcriptof the formal proceedings,in the "R" case.9This is the definition of the appropriate unit as foundby theBoard in its Decision andDirection of Election,which issuedAugust 5, 1944Bird Machine Company,1-R-1896,57 N. U. R B. 1112. In the presentcase, the complaintallegesthe Respondent's refusal670100-46-vol. 65-22 .32ODECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to the June 3rd conference,the Union had submitted to the Board's agenta total of 124 cards, in the form described above, to substantiate its claim made inits petition in the"R" case that it had been designated by a majority of the em-ployees in the unit described therein as appropriate.Followingthis conference,it submitted 0 additional cards.At no time did the Union offer to submit this,evidence of its authority to the Respondent;and at no time did the Respondentmake any request of the Union that it submit for the Respondent's examinationproof of the Union's authorization as bargaining agent.Evidence was submitted to the Trial Examiner,including the cards which hadbeen submitted to the Board's agent,upon which he finds the Unionheldauthori-zations as bargaining agent for Respondent's employees,according to the follow-ing tabulation:Number ofNumber ofNumberCumultExecution date of card authorizations iauthoriza-genuinevoided bycessationaivetotal ofbons sub-authoriza-of employ-authoriza-mitted 2tionsmeritbonsApril 22 to April 28-------------------------------------39186284April 29 to April 30-------------------------------------77190May 1 to May 2---------------------------------------77196May 2 to May 4----------------------------------------00096May 4 to June 3----------------------------------------424232117June 4 to July 14---------------------------------------3311191321267119iAs noted above, the Union request for recognition as bargaining agent was dated April 28th, it was ac-knowledged on May 2nd, the Union again alleged its majority representation status in its petition executedMay 4thThe complaint alleged a refusal to bargain"on or about May 2, 1944, and at all times thereafter,including June 3, 1944 and July 14, 1944 "2Written and printed signatures on Union cards were compared with signatures and other writing onemployees' records in the possession of the Respondent, both of which were received in evidence. The Re-spondent conceded the apparent genuineness of all but 34 of the signatures3 Included are 6 undated cards all of which were turned in to the Union before April 28th.Also includedin this column,but excluded from the next,are 5 cards the signatures of which were not proven genuine.4One card of a person who executed an earlier card, counted above,is omitted hereThe list of shop pay-roll employees for the week ending April 30th contained253 names, excluding employees whom the Company conceded to be supervisory.This list, however, contained an undetermined number of employees in classifi-cations other than "production, maintenance, and shipping employees" as referredto in the Union's letter of April 28th, and other than "production, maintenance,and shipping room employees" as referred to in the Union's petition filed May 5th.Another list of employees on the pay roll for the week ending May 28th, preparedafter June 3rd and presumably in conformity with the unit definition in theUnion's amended petition, contained a total of 233 names. The eligibility list usedin the election conducted on August 25th, taken from the pay roll of July 30th andpresumably prepared in conformity with the unit approved by the Board in itsDirection of Election, contained 240 names.Incidents relating to the conduct of the election on August 25th will be re-counted in connection with the sequence of events which occurred in the plant,leading up to that date.to bargain with reference to this unit.The Board's trial counsel did not desire to amendthe complaint to allege the Respondent's refusal to bargain with the Union with respectto the unit as defined either in its April 28th letter, its petition filed May 5th, or itsamended petition filed June 3rd.The Trial Examiner would find,if it were a materialissue herein, that the unit proposed at each of these stages was appropriate for purposesof collective baigaining, and does find, as did the Board in the "R" case, that the fore-going unit likewise is appropriate. BIRDMACHINECOMPANY3214.Union discussions in the plantThe union meetingg held on April 2l th and 30th, together witha series of hand-bills issuedby it, gave impetus to discussions at the plant of union affairs. Afterthe Union began its campaign Phillips Dennett, the Respondent's president,calleda meeting of the supervisory personnel and, according to his testimony, he in-structedthem "not to interfere in ans way with the right of the employees tochoose a bargaining agent of their own selection, and that the privilege of themen was to have the right to choose their bargaining agent." The testimony ofseveral shop foremen was mutually corroborative that Dennett impressed uponthem to "keep [your] mind on [your] work and not to interfere with the gentle-men who work for us," "not to interfere with the men in their efforts to establisha union ofany kind," "not to interfere in any way, to give the boys a free hand,""to keep away from the Union." There had been no plant rules governing em-ployees'discussionswhile at work ; and plant practices permitted them to leavetheir places of work occasionally to brew and drink coffee, make purchases atvarious vending machines, and attend to other personal matters that did notinterfere substantially with their work.Among the employees, an assemblyman in Department 14, Gilbert I. Favor,distinguished himself byhis zealand advocacy for the Union, and was the recog-nized leader of the union movement in the plant" In his activity Favor wasjoined by James LoDico, delivery clerk in the storeroom department, whose workrequiredhim to go to various departments throughout the plant. Favor andLoDico comprised the infbrmnal campaign committee in the plant.Other em-ployeesalso assistedthem, talking for the Union and distributing union cards.Several employeestestified credibly that the widespread dissatisfaction with thejob evaluation plan prompted many workmen tosignunion caids.On the day following one of the first meetings of the Union, Julius Yankee,the plant superintendent, approached Favor at his job and asked him about theunion meeting on the preceding evening, then engaged him in a conversationlasting 20,or 30 minutes concerning the Respondent's beneficent labor policy and,with reference to union representation of employees, asked Favor "What do youfolks expect to accomplish'?"Responding to this, Favor pointed out thegeneraldissatisfaction with the job evaluation plan.Yankee answered by saying therewas no dissatisfaction, and added, "You don't need the Union.You don't needanything.We are good to you." This conversation turned into an argument overthe merits of the plan, which commanded the attention of nearby employees andreached a conclusion in opprobrious remarks of both participants 10AfterLoDico became active in the union campaign, and on occasions when hewas deliveringmaterialsto department 10, Foreman Swanson frequently ad-dressed him as "Mr.C. I. 0 ", told him the Union was "no good", and offered tobet that the Union would not "come in". On one occasion, Swanson told LoDicothat he did not want the latter to come into his department and talk about theUnion to his employees, although before the union campaign he had not com-mented onLoDico's discussions with them. In one instance he told LoDico thatthe assistantsuperintendent, Lindsay, wanted to see him and hadcriticized0 Favor's termination on September 11th is hereinafter recounted.10Yankee,admitting he inquired about the union meeting,denied most of this incident,and testified there was an earlier conversation when Favor asked Yankee whether he shouldjoin the UnionFavor was corroborated by a witness who overheaid the opprobrious re-marks, by Yankee's testimony that he talked with Favor about union affairs on two occa-sions andby Yankee's admission of discussingwith Favor in Julya rumored charge ofcoercion growing out of this conversationThe Trial Examiner credits Favor's version ofthis incident as substantially correct. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDLoDico's "talkingUnion"; which Lindsaydenied when LoDico asked him if hehad made such remark. In talking withLoDico andother employees,Swansonsaid that if the plant were to be unionized,they would lose certain privilegesand benefits such as the bonusespaid by theRespondent,and the permission totake time off for drinking coffee and to make purchases at the vending machines.He frequently engaged LoDicoand otheremployees in arguments pertaining tothe Union.Swanson testified he had orderedLuDlcoout of his department "twoor three times,when he was passing around cards," and stated he (lid not permitcards to be passed out during working hours.He testified,when he received aunion handbill handed out at the plant gate, he "tore it up in front of them ""There was considerable evidence of general talk among employees that theunionization of the plant would result in theRespondentdiscontinuing its policyof paying bonuses, as well as withdrawing privileges which had been accorded -them.The evidence does not disclosethe originof such talk.but does disclosethat various foremen gave currency to it by questioning employees under themwhether such benefits and privileges would be at risk if the plant were unionized.In department 1, according to employeeJohn King,assistant foremanLeon Fisherfrequently participated in workers'conversations concerningthe Union and thebenefits it might bring them, and stated that their coffee privilege would be takenaway, they would lose their bonus and their paid vacation,theywould be limitedto specific operationsin their work and deniedthe opportunity of lightening theirwork by using labor-saving tools,they would be kept at their job until the whistleblew at quitting time, and theywould lose moneyby paying itout to the Unionwithout gaining anythingIn department 3, according to employee James Griffen,when lie had appealedhis "meritrating",foreman UldericoSantoro said, "Doyou think,if you get an organization in this plant,you would be allowed to havethose privileges and the bonus?"In department 14, according to employee RalphWelch, either foreman Albert Forsyth or his assistant,Francis Cosgrove." onthe day preceding the election,"kidded"with him and Favor about the Unioncoming into the plant,saying the workmen might lose their privileges and bonus,and would be limited to a single operationin their workWelch testified thatboth Forsythand Cosgrove made similar statements several times before. andadded : "In fact,the bonus talk was something that went all over the shop andpeople would say, `Gee,if I vote for the Union.Iwill lose my bonus',and thefear went throughoutthe shop that theywould lose it if they got the Union in."11Except for ordering LoDico out of his department Swanson denied the other incidentstestified to by LoDicoWeighed in relation to Swanson's admitted anti-union animus,his sheer denials are disci edited by the forthiight testimonv of LoDico, whom the TrialExaminer found credibleAs later recounted, Swanson's flat denial of another incidentis discredited by the mutually corroborative testimony of two employees12Evidence disclosed that Cosgrove was classified as a leadman at tines material to theissues, and the Respondent contends his conduct is not chargeable to managementWelchtestified credibly that the assembly department originally was under foreman FrederickGould, but was divided, with one division under Albert Forsyth as foreman and FrancisCosgrove as his assistant.Forsyth confirmed this in part when lie testified he formerlyhad been a service engineer, but was put in charge of this assembly section (later designatedas department 14) iahen the Respondent began work under a war contract on what wascalled a Cramp mechanism used on submarinesForsyth was specially trained to super-vise this assembly, and after the contract was cancelled and the department disbanded heresumed his position as service engineerFavor testified that Forsyth once told him thatCosgrove was his assistant, in distinguishing his authority from that of headman Bonneyin the same departmentAlthough not denying this statement, Forsyth testified he didnot recall itForsyth testified his work, while foreman, required him to be out of thedepartment about half of the timeEvidence disclosed that several employees in thisdepartment were inexperienced production workersEmployees were mutually corrobora-tive in testifying that Cosgrove acted in the place of Forsyth in his absence, and the TrialExaminer finds he was an assistant foteman in fact while employed as a working leadman. BIRDMACHINE COMPANY323The discussion with Favor of like import by Albert Hammond, laboratory techni-cian, is recounted belowAccording to Favor, whose testimony corroborated that of Welch above,Cosgrove told women eniplol ees that their work in department 14 was slackening,that they might be laid off, and that they would gain nothing by joining the Union.Favor also testified that Forsyth, when asked by employee frank Spelmanwhether he should join the Union, said to Speinitin, "Right now the Union cannotdo anybody any goodThey are under the saute restrictions of the War LaborBoard . . as we are . . You are an old manThe Union can't do you anygood anyhow "Foremen Fisher, Santoro. Forsyth, and Cosgrove, as well as SuperintendentYankee and Foreman Swanson, flatly denied making remarks of this character.The Trial Examiner found LoDico, Griffen, Welch, and Favor to be honest andcredible witnesses whose testimony stood the test of extended and careful cross-examination. and believes and finds on the totality of the evidence that suchremarks were made by foremen to their employees in the course of daily discus-sions of the union campaign.5.Publications in Bird's Eye-ViewThe Respondent printed each month a four page paper entitled "Bird's Eye-View," which it distributed by mail to each employee.Material printed thereinwas contributed bI the Company and by the employeesThe paper carried amasthead vvliich listed a purchasing department clerk as editor, and varioussupervisory and non-supervisory employees as associate editors.The so-calledassociate editors served to report news items in their respective departments, andto tiansmit employees' ctnitiibutions.The selection of material to be printed, theariangement of it in the format of the paper, and the supervision of printing, wasdone by an advertising agency which attended to the Respondent's publicity.Norman Viele, assistant maintenance foreman, who served as an assistant editor,inMay showed to Anita Marie Latclue and another employee while at work along hand copy of a verse which later he admitted having preparedThe acrosticof the verse spelled out TO HELL WITH THE CIO" The verse was printed inthe June issue of the Bird's Eye-View in a regular column captioned "Nuts andBolts " It appeared with a leading paragraph whn< h rend:In closing, here is a little verse, or what have you, submitted by J. LoDico,our genial casting shed operator:When the paper WW as distributed, the acrostic was observed by several employees,some of -whoui speculated upon the Respondent's responsibility for its publication.33As printed, it read as tolloti sThree }cats ago this SummerOn a vacation I plannedHappy and carefree but not carelessEnthused by the road neaps I scannedLittle thinking about the futureLooking ahead with delightWishing that I night leave at onceInstead of waiting till it got lightThe places we planned to visitHoping to see them soonThinking of old friends and relativesHoping they'll have a spare roomEarly the next morning, we startedCheered by the clear molting airInspired by the things we sawOnly a fond recollection as we sit in our favorite chair! 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome spoke derisively of LoDico for having written the verseLoDico, when he,learned of it, immediately protested to the editor the unfairness both of publish-ing the verse and of attributing it to him saying "I felt that it hurt the Unionand myself by that appearing in the paper." Editor Bussey denied any knowledgeconcerning the contribution or who sent it in, but offered to investigate the matter.In the July issue of the paper appeared a paragraph introductory to a joke in,prose previously submitted by LoDico, under a caption "Correction," which read as,follows :The poem attributed by Jim LoDico in the NUTS AND BOLTScolumn lastmonth was not written by Jim or by the NUTS AND BOLTS editor (we don'tknow who did write it). The Eye-View's make-up man mixed it up, unin-tentionally, with Jim's contribution which appears below.Accept our apol-ogies, Jim.Our intentions were good."The Company contends the attribution of this verse to LoDico was inad-vertant.The Trial Examiner believes and finds it was intended and de-liberate, absent any testimony of Assistant Foreman Viele who composed theverse that he had not attributed it to LoDico.6.Specimen ballotAbout a week before the election scheduled for August 25, the Regional office,of the Board sent to the Respondent a number of election notices, each bear-ing a facsimile copy of the ballot to be used in the election. In keeping withprevious arrangements, copies of the notice were posted on the bulletin boardsin the plant 3 or 4 days before the election. One was posted in the glassed-inboard opposite the time clock in the entrance way. It was put there by atimekeeping clerk at about 7:30 in the morning, on orders from the Respond-ent's president transmitted through the personnel manager.When seen byemployees as they entered the plant at 8 o'clock, the specimen ballot wasmarked in the place indicating a "No" vote on the issue "Do you wish to,be represented for purposes of collective bargaining by UNITED STEEL-WORKERS OF AMERICA (C. I. O.) ?" The timekeeping clerk testified thedoor had no lock, that he used no key, and that he posteda notice withno mark on it. The Respondent offered no other testimony as to the condi-tion of the board at that time, although it calledas witnessesthe personswho had authority over the use of the board. Various employees testified thatin practice the door was kept locked,-although differing oo the type and theplace of the lock thereon, and was opened only by persons authorized bymanagement.Employee King testified "I am pretty sure I tried [the doorof the board to determine] if it was locked" on that particular day, and herecalled that it was locked.When Favor discovered the mark on the notice, he protested to his fore-man, Forsyth, bringing to his attention the instructions on the noticeagainstmarking or defacement.Forsyth ignored this protest.15The notice remainedposted, and marked, until the following day when Favor reported the matterto the Regional Office, and the Respondent was requested to correct the sit-uation and it did so.The Trial Examiner believes and finds, in view ofthe testimony on this and other incidents, that someonepossessingthe pre-rogative of management had gained access to the board and had made themark on the specimen ballot.14This "Correction" was composed by the advertising agent of the Respondent.TheUnion points out that no apology was extended to it.11Forsyth's denial that Favor made such protest is rejected. BIRD MACHINECOMPANY7.Discussions on eve of election325,On the day preceding the election when Forsyth and Cosgrove, his assist-ant,were engaging employees Favor and Welch in the discussion concerningthe risk to their privileges if the plant were unionized, as related above,Cosgrove stated if they could show him one good reason for voting for theUnion he would vote for itFavor then told him his vote would be challenged,if he appeared to vote.Foreman Gould, of department 16, passed by themWithout any statement being directed to him and without stopping to par-ticipate in their discussion, Gould denounced the Union in a bawdy, jestingremark, accompanied by a suggestive gesture.A few minutes later, whenhe returned and passed them again, he again made the remark. ForemanForsyth, who found amusement in it, in turn repeated the remark as a jestin his discussion with Favor and Welch.16The Respondent endeavored to prove that such remarks as made by Fore-man Gould, and the discussion of the possible loss of benefits and privilegesdescribed above, were casual and were conducted generally in the shop in abantering and jesting manner.The evidence clearly established that banter-ing and jesting did occur frequently in the shop, but it disclosed that the em-ployees did not talk about the Union derisively, but viewed the issue of se-lecting a union with seriousness, and resented the jesting attitude of theirsupervisors with reference to itThe Trial Examiner believes and finds thatthe supervisory personnel, in this incident and in the instances related above,attempted to engender among the employees contempt for the Union, appre-hension concerning their privileges if it were selected, and skepticism concerningbenefits which it might afford.8.President Dennett's letterOn the evening before the election, each employee received at his home in themail a letter from the Respondent's president, Phillips Dennett.The letterreads as follows :August 23, 1944This letter goes to you, as to all the people of the Bird Machine Company,for the purpose of telling you the Company's position and my personal viewson the important question that will be decided next Friday. It has alwaysbeen our practice, as you know, to tell you where we stand on matters whichconcern us all and my job as well as privilege to make such statements.In the present case I shall do so as frankly and simply as I can.On Friday there will be an election to determine whether you want theUnited Steel Workers of America C I. 0 to have the right to represent youon such matters as wages, hours, and working conditions, or prefer to con-tinue dealing between ourselves as we have always done.The choice iswholly one for you to make. The Company recognizes your right to jointhis or any Union of your choosing and to select a Union as your bargain-ing agent if you so desire.Membership in any Union will not affect yourposition or your prospects in the Company.On the other hand I feel it my duty to make it just as clear to you thatit is not necessary to join any Union if you do not want to. In spite ofanything that may be said or implied to the contrary no Union can compelyou to join it nor is there any law which would compel you to join. Your10Foreman Gould, Forsyth, and Cosgrove each deny that Gould made thisremarkIn,view of the testimony of Favor and Welch, both of whom theTrial Examiner credits in,relating this incident, these denials are rejected. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition and prospects in the Company are likewise not affected if you donot join a Union.The election on Friday will be by secret ballot and as nearly as possiblewill be conducted like our town and city elections.There will be votingbooths and printed ballots.An official of the United States Governmentwill be in charge.No one can possibly know how you vote.If you wonder if you have to vote in accordance with some preferenceexpressed in the past, as, for instance, if you have signed some card or paperdistributed by the Union, the answer is that you do notYou have the rightto vote in accordance with your own desire at the time you vote regardlessof anything else.No one but you iw ill know how you vote and no one hasthe right ever to question it.The outcome of the election will be determined by a majority of thosewho vote, not by a majority of those eligible to vote, so the most importantthing for you, as for all, is to voteThe question of whether or not youhave a Union is of such importance that you and everyone should arrangeto be here during the voting hours. 4 to 7 P M on Friday, August 25th, andvote, even if you are off duty or on vacation If you do not vote you areletting others decide the question for you and perhaps make a choice you,do not want.I do not know what is claimed for and expected of a Union if you chooseone as your bargaining agent but I do know that for the thirty years I havebeen employed by the Companywe as a-group of people have succeeded ingetting along together pretty well.As human beings we have had our minordifferences but we have always been willing and able to adjust these andI have never heard anyone seriously question the intention of the Companyto be honest and fair. I know also, because I exchange facts and viewswith other Companies, that we have usually been ahead of others rather thanbehind in our policies and our methods.We have always had a liberal wage policy and tinder this we have con-sistently paid the highest possible wages which business and competitiveconditions would allow.Usually our rates have exceeded those paid by othershops in the vicinity and by our competitors.Today our rates are job for.job higher than the average for the Boston area and as high as we are allowedto pay by the War Labor Board under the Wage Stabilization LawAlsoit has always been a definite part of our wage policy to advance wages volun-tarily as conditions permitted.Among other matters with which a Company and its people are concernedare working conditions, human relations, rules for promotions, privileges, andlay--offs, and benefits beyond the scope of usual requirements.We have alwaystried and always will try to make this as clean and safe and attractive aplace to work as the kind of work we have to do permits. In dealing withour people we have always been willing to listen and to adjustour differenceswhenever possible.The door of my office has always been open to everyone.For long years we have recognized and liberally applied a rule of seniority.Always we make it promotion from among our people if we can and usuallywe have.When our work had dropped off, either temporarily or throughlong periods of depression like that of ten to twelve years ago, we haveconsistently and of our own volition been guided in making necessary layoffsby as broad a rule of seniority as we think anyone could ask Seniority hasalso been applied wherever possible in the case of such privileges as choice,of shifts-WTe have been pioneers in two fields of benefit and importance to you both,ofwhich carne to you unsolicited because of the Company's interest in the BIRDMACHINECOMPANY327welfare of its people and its policy of sharing with themthe results of ourmutual effort.Many yearsago we established VACATIONS WITH PAYwhich have given you needed rest and recreation and the moneyto pay forthem.We likewise established SERVICE COMPENSATIONand in addi-tion the Company has frequently paid EXTRA COMPENSATIONwhen in.the judgment of its Directorsbusinessconditionswarranted.This has mate-rially increased the income of each and everyone.These things I mention here becauseI thinkthat thisis the time for youto think about them and to talk about them with your fellow-workers andyour family.It seems tome that they are proper matters for you to considerbefore you vote on Friday. A fair question is whether you thinkyou need aUnion as yourbargainingagent in order to get along fairly andsuccessfullyin this Company.The decision is yours to make.On the following morning considerable discussion among employees took placein the plant concerning this letter. Some questioned the Company's purpose insending outthe letter ; others remarked that the emphasis on paid vacationsand bonuses, capitalized in the letter, along with the statement that they hadbeen provided by the Company without solicitation, was a reminderthat the'employees' interests had been provided for by the Company without any bar-gaining representatives ; and othei s remarked that it was possible that thesebenefits would be withdrawn it the Union were voted in. is the foremen's conyments had indicated, and expressed uncertainty how they would vote wherepreviously they had been outspoken for the UnionSome employees were un-affected by the letter, although recognizing it as an eltoit to influence theirdecision in the forthcoming election.9 The electionDuring the after noon of August 25, the election was conducted at the plantpursuant to the Board order, and inokeeping with arrangements made by theRegional Office. It resulted in 100 votes cast for the Union, 108 against it, with-6 additional ballots challengedThese challenges were made by Favor, servingas a union observer at the election, on the ground that the voters were super-visory employeesCosgrove was one of the six whose vote Favor challenged.On August 29, the Union filed with the Regional Office of the Board a proteston the election, with a requrxmt for a new election.The protest stated: (1) theletter of President Dennett to the employees pi evented their free choice in theelection by influencing them against the Union, (2) prior to and on electionday supervisors advised employees to vote against the Union. because such wasthe wishes of the management, (3) the polling place was situated so as topermit employees to be observed while voting, and (4) there were irregularitiesin the handling of challenged ballots.On September 8, the Union withdrew its protest on the election, and simul-taneously filed in the present case a charge of unfair labor practices in violationof Section 8 (1) of the Act" This charge reiterated the substance of the firstand second points in the protest on the election, and further specified that theRespondent endeavored to discourage membership in the Union by having pub-lished the verse in the June issue of Bird's Eye-ViewThis last incident was-brought to the attention of the union officials for the first tine after the election.Later, on September 12 the Union amended its charge to add the alleged dis-charge of Favor on September 11. and again on December 26 to add the alleged14Upon the record in the "It" case, after the protest was withdrawn, the Board dismissed,the Union s Detition on September 12, 1944. DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusal to bargain with it "on or about June 3, 1944, and at all times there-after."10.Termination of Gilbert I. FavorFavor vas notified on September 11 that he was laid offOn that day theRespondent began a planned lay-off of a number of employees, concededly foreconomic reasons, hereinafter discussedAgainst the Respondent's claim thatFavor was included in this lay-off without regard for his union activity, theUnion claimed that Favor's employment was terminated to discourage unionmembership.Favor began his employment with the Respondent in December 1942Priorto that, he had been employed elsewhere as a milling machine operator for aperiod of 5 months, and previous to that he had worked as a clerk in a law office.When lie entered the Respondent's employ, he was assigned to an assemblydepartment, later known as department 14, wider the general supervision ofForeman Forsyth. It was divided in two sections, under leadmen Cosgrove andBonney.'8Favor was assigned to work with Bonney from whom he receivedinstructions.Throughout the period of his employment be usually worked withBonney, although at times he worked .with Cosgrove.At times, too, he wasassigned to assembly work temporarily in departments 15 and 16, and to a variety,of unskilled jobs in other departments.Department 14 was engaged principally in the assembly of "Cramp" mechanismsused in operating submarine hatch covers. In addition to putting the machinerytogether, this assembly work required the integral pieces to be drilled, threaded,dressed, and adjusted in other ways, for fitting with allowable tolerance, althoughnot requiring fine clearance.At times other types of machines and parts wereassembled in this departmentWhen first employed there, Favor worked on theCramp mechanism in the assembly of cylindersThis involved dressing the in-teiior of the cylinder, by filing off burrs in the bottom and by honing the wallsto accommodate the piston, inserting and fitting the piston, then fitting andfastening a cap with studs. This unit was then attached to another part of themechanism, which sometimes required additional dressing of the joining surfaces.In beginning this work, Favor had little skill or mechanical aptitude.Later,however, his skill improved in doing both the assembly work and the incidentalfinishing work, to the extent that he was an acceptable mechanic. During 1943,in -March, July, and September, he was granted three increases of 5 cents eachin his wage rate.When the job evaluation plan si ent into effect on April 20,1944, he was receiving the next to the top rate within the range for his laborgrade, as a class B assembler.19 Also indicative of his improving aptitude, priorto March 1 of 1944, five changes in shop facilities which he had suggested hadbeen adopted by the Respondent. In all, Favor had nine such suggestions ac-cepted before his termination 20is Cosgrove was the most experienced employee in the department,and received a higherpay rate than Bonney.When department 14, as such, was disbanded Bonney was reducedto an assembler's position, and Cosgrove continued as leadman in the reorganized depart-mentHis status as an assistant to Foreman Forsyth is noted above10Assemblers below that of leadman in all assembly departments appeared to be gradedwith diminishing skill in labor grades 6, 8, and 9Class A assemblers were in labor grade6The wage rate range for laborgrade6 was from 82 cents to 95 cents per hour, that forlabor grade 8 was from 72 cents to 83 cents per hour, and that for labor grade 9 from 67cents to 78 cents per hour20The Respondent encouraged employees'suggestions by rewarding them,ifaccepted,with an awardof $2 or $5 according to the Respondents estimate of their merit.Favorreceivedtwo $5awards and seven $2 awards, in addition to a $10 bonus paid when a total,of five awards had been earned by an employee. BIRDMACHINECOMPANY329In midsummer of 1943, an organizer for the International Association of Ma-,chimsts, affiliated with the A. F. of L., endeavored to unionize the Respondent'semployees and announced a mass meeting for that purpose. Gauthier, foreman,of department 15, sent to Forsyth, foreman in department 14, a paper which theformer had circulated among employees for signatures in his department.Thepaper was headed with the statement, "We, the undersigned, do not want aunion in this shop."Rumors of its circulation reached Favor before the paperwas delivered to his foreman.When Forsyth received it, he took it to whereFavor and others were working and asked them to sign it. Favor immediatelytook exception to the paper, told his fellow workers not to sign it, saying it wasin infringement of employees' rights and telling Forsyth that by circulating ithe had violated the Wagner Act. Forsyth then went to the plant office con-cerning the matter, and upon his return destroyed the paper.This incidentinspired considerable talk among employees in the plant, and -a deference toFavor's courage in the championing of employees' rights 21Favor was not a member of the A. F. of L., nor did he join this union. Heattended the meeting, and spoke there to urge employees to withhold in union-izing for a while to see if shop conditions would improve.Favor, among others, was disappointed with his rating under the job evalu-ation planAs recounted above, on the day following one of the Union's firstmeetings, he vehemently criticized the plan in his argument with Plant Superin-tendent Yankee.He became the leader of the union campaign in the plant,advocating its purposes, defending its reputation, speaking at its meetings,circulating its handbills, and soliciting membership.He was the principal em-ployee with whom the union officials consulted on the progress of the cam-paign, and admittedly was known to be engaging in all these activities.On one occasion Foreman Forsyth told him he went "around the shop talkingtoo much" and "to stay in (his] department," although Forsyth made no refer-ence to the activity in which Favor was engaged.This remark was made whenFavor inquired why he did not get a raise, and prompted Favor to respond,"If you would get me a raise I certainly would stay in my department." For-syth then discussed with Favor his merit rating, elicited a pledge from himthat he would be more diligent in his work and "stay on the job," then sub-mitted a revised merit rating sheet on Favor and secured an increase in hiswage rate to the top for his labor grade.'Forsyth testified, and Favor admitted,that he resumed his discussions with employees in the plant after the raise wentinto effectOn an occasion in midsummer, when Favor had gone to the toilet, upon hisreturn Forsyth told him he had been gone over a half hour, and accused him ofwasting time in talking with other employeesFavor protested Forsyth's actionin timing him, and contended he did not treat other employees that way. Atthat moment Assistant Superintendent Lindsay passed, and Favor asked Lindsayto transfer him to another department, saying he felt that Forsyth was prej-udiced against him and would hold him back from advancement. Lindsay toldFavor that he was assigned to that department, and he wanted him to remainthere.Forsyth admitted having timed Favor, but testified he timed other em-ployees as well.He testified that Favor was the only one he ever had to21This incident predates the period alleged in the complaint, and no inference of anyunfair labor practice is drawn therefrom.s Tabulations put in evidence by the Respondent disclose Favor was receiving this toprate of 83 cents on July 1. Forsyth testified the revised rating of Favor reflected theImproved diligence which Favor promised to make in his work, and was made withoutbeing referring to the rating appeals committee.The increase became effective about 2Reeks after the revision of F avoi'smerit rating. 330DECISIONS OF NATIONALLABOR RELATIONS BOARDspeak to, and that Favor once made the accusation of "picking on him .. .watching him all the time"He testified that other employees usually wouldleave the department only once during the morning and once during the after-noon, taking only about five minutes, whereas Favor left two or three timesand stayed much longer.He testified he frequently saw Favor talking withother employees at various places in the shop, and repeatedly told him toreturn to his job, but added he did not bear Favor engaging in any uniondiscussionsalthough he knew Favor was for the Union. He testified that itwas common practice for employees to talk on the job, to leave their departmentfor coffee or to make purchases at the vendingmachines,and that there wasno company rule against such conduct.59 Other foremen also testified to incidentswhen they saw Favor in conversations with their employees. Except for oneincident which occurred near a buffing machine after Favor's work hours, andanother that occurred in Swanson's department on the day before the electionwhen Favor was discussing arrangements with the election observer who wasemployed there, the evidence did not establish definitely that his conversationsretarded the work either of himself or of other employees to any measurableextent.I)uring July, Favor was assigned to work in the testing laboratory on fouroccasions, but on the last was called away on personal business before complet-ing the workThe laboratory was in the basement of the plant, and the workwas done there and in back of the plantFavor's work was unskilled labor,in handling testing materials, taking apart and cleaning the testing machineryand utensils, and cleaning the testing roomThe period of each assignmentwas for 2 or 3 days. A laborer, who regularly worked there, was off sick whenhe was first assigned thereThis assignment was in the testing of an analinesludge, which was somewhat poisonous to the skin and required care in handlingand frequent washing of himself and the testing equipment.Favor suspectedhe was assigned to this task, in an out-of-the-way part of the plant, to restrainif not prevent his activities in behalf of the UnionOther production workershad been assigned there at times and one man regularly employed in depart-ment 15, Duguay, frequently had been assigned and had a locker there in whichhe kept the clothing required for that job 24 On being notified of his second,third, and last assignments, Favor protested his selection, to Assistant Superin-tendent Lindsay, and pointed out in one instance that Duguay could be assignedto the job.Lindsay replied that Duguay, was needed on the job he was doing,and told Favor that his assignment was only temporary.In the latter part of July or about the first of August, when returning to theshop floor from the laboratory, Favor encountered Superintendent Yankee andasked him if he was to be kept on this laboratory assignment. Yankee told himhe would not be kept there, but told him to do the work when it was assignedto him.Observing that Favor was wearing a union button, Yankee asked himfor what purpose he was wearing it in the shop, and whether he had paid hisdues as stated on the button. Yankee said that the management did not approveof such union insignia being brought into the shop, and that permission to do soshould have been requestedFavor told him that he was the one who haddistributed the buttons to the employees and did not think he had to have per-mission to do so.He then explained to Yankee the "psychology" of having but-tons worn by union adherents, both in encouraging other workmen to join andin inducing the management to recognize the Union. Yankee then said to Favor23Forsyth was one of the foremen who attended the meeting with President DennettaboutMay 1.24Duguay was an assembler in labor grade 6, rated next to the top in his wage range. BIRDMACHINE COMPANY331that as a result of their earlier conversation, be had received a report thatFavor had accused him of "coercion."Favor immediately took exception tothis report, and asked Yankee who had made such report, and denied he hadmade such accusation.Yankee, in his testimony, admitted some discussionwith Favor about his laboratory assignment, about the union buttons and the"psychology" of wearing them, and about the reported "coercion." HHe testified,"I asked him if he had' assumed the responsibilities of the Union, and was pay-ing his union dues," but denied he had said that the company disapproved ofthe buttons being worn.He testified that Favor was the only employee withwhom lie had any discussion about union buttons, and with whom he had dis-cussed the advent of the Union.-"On one of Favor's assignments in the laboratory, the work was suspendedfor a short time while repairs.were being made by a plant electrician.On thisoccasion, Albert Hammond, the technician in charge of conducting the tests,2°discussed with Favor and the electrician his own experience in working for theRespondent, relating how he was provided with work there during the depres-sion years, telling them they were foolish in trying to get a union in the plantand that the employees would lose their bonus and their shop privileges if theUnion got in.He said that the employees (lid not foresee what they were doing,would gain nothing, and would realize their mistake too late.Hammond, admit-ting his conversation concerning the good treatment he had received, deniedhaving said the employees would lose their benefits and were making a mistake.,Following his last assignment, when Favor went clown to the laboratory toget the job number on the test on which he had begun to work on the preceed-ing day, his inquiry precipitated an argument with Hammond, who orderedhim out of the laboratory with the remark, "You are nothing but a trouble-maker ; you and your union caused more .trouble around this shop than you'llever know."Hammond, admitting having ordered him out of the laboratoryafter the dispute about the test number, denied he made the statement thatFavor was a "troublemaker" and his union activity was causing trouble:'2'Yankee testified as follows, on cross-examination .Q.Did You have any conversation with any other employeesabout the union?A No, sirQ Are you sure of that?A. Yes, itQ So Favor is the only nian you discussed the union with"A Yes, sir.Q Now, who was it that accused you of coercion in connection with the union?A I don t know, sirQ How did You know you had been accused of coercion?A Because someone told me.QWho told you that?A Air Dennett,Q Air. Dennett told You 9A He understood that I had been accused of coercionFrom his entue testimony, it appears that the incident which followed the early unionmeeting involved the reported "coercion" with which Yankee accusingly confronted Favoron this last occasionDennett testified, "I said to [Yankee] in a joking way that I under-stood he was going to be accused of coercion," although denying positively that he hadreceived any such iepoit'6Hammond directed the work of the helpers, and was solely in charge in the absence ofForeman Beach who traielled for the Respondent in seivicmg equipment leased to itscustomers.The Trial Examiner finds Hammond was a supervisory employee-'Hamnmml . testimony on the number of davs winch F,rvoi worked there on eachassignment, on the sequence of tests made, and the dates when they were conducted beinginMay and June, was not supported by records which the Respondent had and could have 332DECISIONSOF NATIONALLABOR RELATIONS BOARDIn July, Favor went to the PersonnelManager, RolandSager, to apply for aloan from a lending organization which was a subsidiary of the Respondent.Previously,Favor had secured a loan in this manner, and had repaid it. Sagertold hiin he would not recommend the loan, telling him that working conditionswere such as to make a loan ill-advised.Favor had heard rumors in the plantthat foremen were preparing lists of employees to be laid off.He then asked'Sager if this was going to be done,and what factors were to be considered inselecting the ones to be laid offSager said the selections would be made accord-ing to seniority,ability andmerit.Favor asked if he was to be included in thelay-off, and Sager said he did not know, and that he had not seen the lists. Sagertold him, however,that he should not worry because there were plenty of jobsto be had, and offered to place a call at that moment to a related company, Bird& Sons,saying,"Favor,if you want a job I can get you a job right now." Favorrefused this offer, preferring to remain with the Respondent,and telling Sagerif he was to be consideredfor a lay-off he,would try "to pull strings"and stayin the shop.During the conversation,Favor asked whether it was possible to,get an increase in wages above the range for his labor grade, and Sager repliedthe only limit to where a person could go with the Company was measured byhis ability to perform his work. Sager testified that he had substantially thisdiscussionwith Favor,although fixing it in two conversations in June and July,The Trial Examiner does not find the variance material to the issues.Favor's action in protesting the marked specimen ballot to his foreman with-out success,and on the following day to the Regional Office,is recounted above.On election day he helped distribute leaflets before working hours,then servedas an observer for the Union during the election.On the day following the election,Foreman Forsyth told Favor that he under-stood how he felt over the election,that he should keep"on the ball"in his workand not go out of the department unless he really had to do so, and remarkedthat the bosses had their eyes on himForsyth admitted these remarks,exceptfor the last.A few days later, Favor and Griffen were working together tem-porarily in department 4, when Foreman Swanson passed them.Addressinghimself to Griffen, Swanson asked him if he was then working with Favor, andsaid if he was he"would become a Jew and belong to the C I 0 with him."Swanson's denial of this incident is rejected,in view of the credible testimonyof Favor and Griff-bn and the obvious antagonism of Swanson against the Union.On Monday,September 11, Foreman Forsyth notified Favor he had to "lethim go" at the end of the clay. Forsyth told him that he and two women werelisted for release, referring to a list giveh him by Assistant SuperintendentLindsay.Favor immediately endeavored to see Yankee and Sager,but both wereabsent from the plant.He then talked with Lindsay,protesting his discharge.In response to Favor's persistent questioning whether Lindsay had recommendedhis release,Lindsay admittedhe madesuch recommendation and told himthat his attitude had been wrong all the time he was in the company's employ.Favor packed his tools and left on that morning.Several days later Favor re-turned to the Company's office to get a check due him, and then asked to talkwith Sager. In a conversation with Sager,marked by asperity on the part ofFavor, Sager said to him,"You were never happy working here . . . You werea rabid union follower."Favor took exception to the lask remark, pointingout he never belonged to any union until he joined the C. I. O. in the shop, andproduced and was at variance with the more credible testimony of Favor and with otherincidents that confirm Favor's testimony.The Trial Examiner believes Hammond en-deavored to confuse the sequence of events and discredits that part of his testimony whichconflictswith Favor sThe latter'saccount of Hammond's conduct is credited as sub-stantiallyaccurate. BIRD MACHINECOMPANY333did that along with the other employees. Lindsay gave no testimony concerningFavor's protest to him, and Sager's testimony supported Favor's account oftheir discussion except that Sager denied having told Favor, "You were a rabidunion follower."Favor sought employment elsewhere.He found an opening at another plantin a nearby town, and was given encouraging consideration by its employmentagent who asked for his references.Following a satisfactory preliminary in-terview, and within the course of an hour to permit the investigation of one ofhis references, Favor was told in effect that the job was not open to him.Hethen asked with whom his interviewer had talked at Bird Machine Company,,and was told to "never mind " Favor then telephoned the Respondent's plant,stated to the telephone operator he was the person who had called about Favora short time before, and asked to be connected again with the person withwhom he had talked. Favor was then connected with a clerk by the name ofDaley, whom the Respondent disclosed was regularly employed in its purchas-ing department.Having ascertained the source of the report made on him,Favor made no further inquiry. The substance of the report was not disclosed,and no attempt was made to secure the testimony of Daley or of the prospec-tive employer's employment agent.In addition to Favor, on September 11th the Respondent permanently laidoff 2 other employees in Department 14, both women ; and altogether 17 otheremployees in 11 departments. Including all these, during that week a total of22 employees were laid off ; and including these, during the 4 weeks followingSeptember 11th, a total of 47 employees were laid off.This number did notinclude 7 who quit a>ad 1 who was discharged.Of the total of 47, 18 were women,being all the women employed in production work in the shopEleven of thesewomen and seven of the men had signed cards with the Union; and all who quit orwere discharged had signed cardsIn May and June the work on Cramp mechanisms began to slacken. At aboutthis time, the contract for their manufacture was cancelled, and the Respondentdid not have sufficient work to warrant the continued employment of all its pro-duction workersIn July President Dennett issued instructions to the depart-mental foremen to list those workers who were least needed for efficient opera-tions, and directed that all women workers be listed for lay-off. In the latter partof July, the foremen prepared and transmitted their lists, which were examined byDennett, Yankee, Lindsay, and the production manager, Laird.Dennett had badprepared for his use a seniority list of all male employees working on June 30th.He ascertainedthat the foremen's lists had been prepared without regard for therelative seniority of the men, and directed that they be returned to the departmentheads for reconsideration "to have any man out of turn [in seniority] comparedwith all the men who were junior to him, as to their ability." The lists werereturned to the foremen with this instruction, although there is no evidence thatthe foremen were provided with the seniority list.Subsequently, after the middleof August, the lists were submitted again with a revision as to one or two menemployed in the machine shop. They were examined again by Dennett and thesupervisors,and againDennett requested that those listed be reconsidered ascomparedwith junior men.No change was made in those listed this time, andthe listswerereturnedto Dennett.He took no action in the lay-off, pending theelection and duringthe period while the protest on the election was pending.When notified on Saturday,September9'th, that the Union had withdrawn itsprotest, heissued instructionsthat the listed employeesbe laid off.Lindsayreceivedthe list on September 11th, and as related above, gave notice to some ofthe listedemployeeson that day. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent offered proof that Favor was included in the lay-off becauseof his relative seniority, and because in ability lie slid not compare with otheremployees who were retained.According to the list used by Dennett, showing therelative seniority of men employed on June 39th, corrected to onut all separationsprior to September 11th, Favor was 54th from the last, out of approximately 215non-supervisory male employees in all production, maintenance, and shop store-room departments 2s Thirty-five of less seniority were retained, and 8 of greaterseniority were laid off. In departments in which the character of work done wascomparable to that done by Favor, 17 with less seniority were retained and nonewith greater seniority were laid off S9Twelve of the 17 had been in labor grade6 on July 1st, and the remainder were in labor grade 830Foreman Forsyth and Assistant Superintendent Lindsay testified that whenthe work in department 14 began to slacken, the men in that department weretransferred from it.According to Lindsay, these transfers began in May andJune, and "most of them were transferred by the end of July." The Respondent'semployment data disclosed that there were 13 men employed in that departmenton July 1st, 2 of whom were learners and subsequently were released. Exceptfor the 2 leadmen, and except for Favor and Leicester Willis, both of whom werein labor grade 8, the remaining 7 were in labor grade 6Following July 1st, Willis,who had been eniploled 5 months betoreFavor, was upgraded to labor grade 6and transferred to department 16.One of (lie remaining 7 was discharged, andanother quit; 4 were transferred to department 16, and 1 was transferred todepartment 6. Favor had greater seniority than 4 of these 7After the transfers,as reflected by records of January 1, 1945, all non-snpei N isory employees in de-partment 15 and 16 (the latter having been consolidated with department 14)were in labor grade 6, except for the painter-sprayer in department 16 who wasin labor grade 8The two leadmen and Favor, and Welch who quit, were thelast to work in department 14. Thereafter, Cosgrove was made the leadman indepartment 16, and Bonney was reduyed in grade and wages to the status ofa non-supervisory employee and assigned to that department.Before department 14 as such was disbanded, but following the transfers ofthe other workmen, Favor was employed there on "snagging" work from otherdepartments, and in frame assembly for department 16. In addition, a peacetimeproduct of the Respondent, referred to as a Johnson screen, on which productionwas being resumed, was being assembled in that department by Cosgrove, Welch,and Favor.This same assembly work was done later in department 16, afterits consolidation with department 14.There was no specific criticism of Favor'swork in these operations.The Respondent's evidence disclosed that the work of department 15 and 16was maintained at a fairly constant production level during the summer monthsof 1944Foreman Gauthier testified that he had work to be done in department15 at about September 11th on which he could have used Favor, "as a greenman . . . unfamiliar with my department . . . I couldn't use him as anotherman in the department."He testified there was always rough work there for28Data prepared by the Respondent under a caption"Employment Dates of Shop Em-ployees" includes the names of six who were laid off or quit before September 11 (CharlesSimmons, Jr, Manly Spear, Anthony Russetti, Ralph Welch, John Seba, James Lindsay,Ji ), but omits the names of others who quit or weie discharged between July 1 and Sep-tember 11 (Earl Warner, George Webb, Allan Ayer, Robert (Charles L.) Groome, CarlMcKay).2"These were in assembly departments 6. 14, 15,and 16,and in the"snagging"or grind-ing operations of department 10 (welding and boiler.hop)A substantial part of Favor'swork was in removing burrs and ridges on castings and pieces, called "snagging"2"These last mentioned were Leicester Willisin department 14, and the "snaggers"or rough and finish grnideis in department 10 BIRDMACHINE COMPANY335unskilledmen, referred to as "snagging"work, and that he kept two or threenew and inexperienced men assigned to this type of work.He namedthree, twoof whom had less seniority than Favor. 'Previously, Favor had been sent tohis department for short intervals, and employed on what Gauthier describedas helper's assignments. In doing this, Gauthier had no criticism of his work.On another occasion Favor was assigned to drilling and threading holes in armorplate, in work which Gauthier described as being on the "productionline."Hebroke several threading taps when tried on this job, and used more time inremoving them than was required by the other experienced workers. Findingthat he was holding up the production line, and that he was inept in this operation,Gauthier returned him to his own department.Forsyth, who admittedly listed Favor to be laid off, testified that in his opinionFavor was not a competent workman for general work in the shop. Both Forsythand Cosgrove testified concerning instances when Favor's work was unsatisfactory,and had provoked critical comments.As an example, Forsyth described howFavor drilled cotter-holes out of line, and Cosgrove testified to his breakingmote drills than other workmen.However, Cosgrove admitted he was kept ondrilling operations and Gauthier testified he saw Favor engaged in this workin department 14 several times.Forsyth and Cosgrove, in testifying with refer-ence to Favor's work in elementary assembly operations, which consumed two-thirds of his working time, stated that he was satisfactory.Bonney, who wasthe leadman under whom Favor worked most of the time, was not called as awitness.Favor testified he never received any criticisms on his work, althoughhe did describe his experience when he broke-taps in threading armor platewhen working for Gauthier.In Forsyth's testimony relative to Favor's request for a wage increase beforeJuly 1, when his merit rating was discussed, no mention was made of Favorthen being retarded because of incompetent work; instead, the factor on whichForsyth expected improvement was that he "get on the ball and stay on thejob and try to work a little faster." The Respondent did not rely upon its meritrating system, nor offer in evidence its ratings of Favor and other comparableemployees, to support its contention of his incompetence, or his comparativeability.The Trial Examiner believes the cited instances when Favor's workwas below standard, were instances when he first was assigned to a new operationor to work with unfamiliar tools and materials, and that the criticisms con-cerning his work are to be appraised in that respectThe Trial Examiner findsthat the Respondent considered Favoroto be a satisfactory worker in his laborgrade and group.12Findings in conclusionA. Liiterfeicnce, restraint, acid coercionNotwithstanding the instructions of President Dennett, that there be no inter-ference in any way with the employees' rights to choose a bargaining agent,the supervisory employees engaged in a course of conduct which served to dis-credit and defeat the employees' purpose to engage in concerted action throughunionization." " The superintendent, and various foremen and assistant foremen,badgered the employees in arguments concerning the benefits of unionization.They showed hostility toward the Union and the employees who were leaders inits campaign; they charged the leaders with making trouble and abusing ac-customed privileges; they belittled Favor by expressions intended for insult,"The propensity of Foreman Gauthier and Forsyth to mterineddle in the matter of".1f-organization among enipioyees, was indicated by their circulation of the anti-unionpetition in 1943.679100-46-vol 65-23 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDand discredited LoDico by falsely attributing authorship of the verse, the publi-cation of which deprecated the Union. They attempted to inspire contempt forthe Union, and skepticism relating to its effective representation of the em-ployees' interestsThey told various employees they had nothing to gain byjoining the Union; they denounced it in bawdy language; and through themarked election notice, they publicized the Respondent's opposition to itThey engendered apprehension among the employees concerning the shopprivileges and benefits which had been gained through employer concessions. Inrepeated questions and asseitions made while participating in discussions withtheir employees, they posed the possible loss of these advantages.The employees,having no bargaining agent and peculiarly dependent upon the discretion of theemployer, perceived in these persistent references a threat of economic reprisal.Having suggested this insecurity, the Respondent impaired the independence injudgment which employees have the right to exercise in making a choice concerninga bargaining agent. President Dennett's letter became enmeshed in this state ofaffairs by reminding the employees of these same considerations. In it heasserted he had the duty and pi ivilege 'of presenting his views, and clearlydisclosed his preference for no union representation.He posed the election issueas a choice between union representation and "dealing between ourselves as wealways have done "He pointed out that wages could not be increased, and thatby unilateral action the Respondent had promulgated and applied with liberalitya rule of seniority.He described the impartiality of the election procedure, andgave assurance that no employee would be penalized for voting as he chose.Hecautioned each employee to give careful consideration to the benefits of paid va-cations and bonus payments, gained through "our mutual efforts," before voting.The timing, wording, and emphasis of his letter did not allay the apprehensionwhich the employees felt concerning their accustomed privileges and compensa-tion ; but instead decided many of them to take no risk with the Respondent's favor.Those employees who were sensitive to employer guidance considered the letter tobe the Respondent's imprimatur sanctioning the supervisors' conduct.Hence,the letter drew significance from their cohduct, and became a part of and theculmination of their campaign to defeat the Union. Integrated in this campaign,the letter ceased to be "an argument temperate in form" within the bounds ofthe employer's immunity under the free speech doctrine" but instead it imple-mented the "pressure exerted vocally" by the supervisors who inspired amongthe employees the fear that their benefits and privileges would be forfeited byselecting the Union.' It came as a last duinute caution, and became an addedhindrance to a free determination by the employees, as to whether they shouldselect a bargaining agent to represent themBy this conduct of its officers and supervisors, the Respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guar anteedthem by Section 7 of the Act.B. Discrimination to dlscounage union nnennbershipThe Respondent's anti-union animus, although cautioned by the speech ofDennett to the supervisors, manifested itself immediately in their treatment ofGilbert I. Favor.Prior to the advent of the Union, he received no differenttreatment from that of his fellow workers, found to be satisfactory in theirregularly assigned work.When the Union began to organize the employees, and33 See NL. R B v American Tube Bending Co,134 F (2d) 993 (C C A 2).33 See NL R B v Virginia ElectriccCPower Co,319 U S 583, and compareMatter ofVirginia Electric C PowerCo . 44 N. L R B 404 , also seeMatter of Van Raalte Company,hie, 55 N. 1, R B 146, at pp 150-151. BIRD MACHINECOMPANY337Favor became prominent in this activity,- he became the focal point of the manage-ment'sattentionSuperintendent Yankee first gave him warning that he wasunder observation, when Yankee questioned him about a union meeting on thepreceding evening and contended with him that the Union would be of no benefit.Although there was no plant rule that restrained union discussions during workingtime, and President Demiett's instructions cautioned the supervisors against anyinterference, Foreman Forsyth kept Favor under surveillance when lie talkedwith other employees in the plant and attempted to confine Favor to his depart-ment.Being dissatisfied with his wage rate, Favor told Forsyth that he wouldrefrain from discussions outside his department if he got a wage increase.Forsyth, without resort to the procedure of appeal set out in the job evaluationplan, immediately utilized the superior economic power of the employer to secureFavor's abstentionfrom furtherunion activityHowever, Favor's activities werewithin the ambit of his rights and did not infringe upon the employer's rulesThe awarded increase in his pay rate did not obligate Favor to forego his,activities,when granted as in this situation, to procure a forfeiture of rights.which the Act protects in the interest of public policy.When Favor resumed,his activities after the pay increase went into effect, Forsyth continued his sur-veillance of Favor, and timed him while away from his department.AssistantSuperintendent Lindsay and Foreman Forsyth thereafter assigned Favor towork in the laboratory, an unprecedented assignment for him, which segregatedhim from his fellow-workersWhen in July he inquired of SuperintendentYankee whether he was to be kept there, Yankee assured him that he would notbe, and took that opportunity to question Favor's right to wear a union button.Yankee told him he was remiss in not having the management's permission beforedistributing the buttons in the plant, and confronted him accusingly with adistortion of Dennett's jest that he had charged Yankee with coercion.Yankeeadmitted with singular significance that he discussed union matters only withFavor.When in July Favor applied to Personnel Manager Sager for a loan,Sager refused it, although he had authorized a previous loan which Favor hadrepaid.When Favor inquired whether lie would be retained in the respondent'semploy, disclosing his expectation that lie would be retained, Sager forthwithvolunteered to find employment for him elsewhereWhen in July the "Cramp"assembly work was diminishing, other employees were transferred from Forsyth'sdepartment to work on other operations that were to continue ; Favor was retainedin that department, soon to be disbanded, and was listed by Forsyth for lay-off,although there were operations comparable to his own in other departments whichFavor could capably perform.The Respondent defined a policy to govern thelay-off which gave insignificant weight to seniority. It accorded the supervisory.personnel the power to select the employees who were to be laid off; and withrespect to Favor, it adopted the decision of Forsyth, Lindsay, and Yankee, to berid of him through a lay-off, after failing through a raise in pay to procure hisabstention from union activity, to restrict him in such activity through segregation,and to preclude his continued activity by getting him employment elsewhere.The last remarks of Lindsay and Sager to Favor, concerning his attitude in theplant, clearly revealed the Respondent's antagonism toward his pro-union atti-tudeThis antagonism appeared as a common denominator, both in the episodesof his treatment and in the treatment of other union adherents in the plant,constituting the interference recounted.Favor's persistence in supporting theUnion placed him in opposition to the Respondent's efforts to frustrate the union-ization of its employees.He was added to the list for lay-off to effect his dis-charge.This achieved directly the Respondent's purpose to remove him as an 338DECISIONSOF NATIONALLABOR RELATIONS BOARDagitating factor.The disbanding of his-department provided the occasion for it,with an appearance of economic necessity.By discharging Favor on September Ilth,'34 the Respondent discriminated inregard to the tenure of his employmentto discouragemembership in the Union,and has interfered with, restrained and coerced its employees in the exercise ofthe rights guaranteed them in Section7 of the ActC. Refusal to baigurnThe Union demanded recognition is the exclusive bargaining representative onApril 28th, and sought to bargain with the Respondent, when in fact it did notrepresent a majority of the employees in the proposed appropriate unit.TheRespondent refused to bargain with the Union until its claimed right was estab-lished.The Union chose to invoke the Board's procedure to determine its repre-sentative status, and to avail itself of the consequent delay to solicit additionalauthorizations.On June 31d the Union had secured authorizations from a baremajority of the employees in the unit which it then proposed, which.also wasappropriate; but it did not then offer to, nor seek to establish its representationstatus in direct dealings with the Respondent; nor did it then claim the rightto, nor endeavor to bargain forthwith with the Respondent. Instead, by pursuingthe "R" case procedure which its petition had instituted, it demonstrated itsintention not to insist upon bargaining until after the question of representationwas determined by the Board. The Trial Examiner does not agree with the postu-late of the Board's trial counsel, that the Respondent was then confronted withthe Union's continuing demand for immediate i ecogaition and bargaining, stem-ming from the letter of April 28 and implied in the pending "R" case procedure.The Union's overt act of pursuing the "R" case procedure, deferred its impliedrequest to bargain until after the election determined its status.The conductof employers and employees alike are to be viewed realistically.The realitiesin this case are that the Union made no such demand upon the Respondent atany time when it held authorizations of a majority. The illegal conduct of theRespondent, found herein to have interfered with and restrained its employeesin selecting their bargaining representative, (lid not constitute a circumstancewhich would make futile the Union's demand for recognition, nor operate tocharge the Respondent with knowledge that the Union then had attained thestatus of an exclusive bargaining agent.Absent an unconditional demand to bargain by the Union at the time when itheld sufficient authorizations to accord it the status of exclusive bargaining agent,there was no refusal to bargain on the part of the Respondent. The alleged vio-lation of Section 8 (5) of the Act contained in the complaint should he dismissed.IV. THE EFFECT OF THE UNFAIR L-\BOR PRACTICESUPONCOMMi CEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations described in Section 1, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.34The Trial Examiner finds that the evidence, relating to the report made to Favor'sprospective employer, gives strong support to speculation but fails to support a conclusionthat there was further discrimination against him in that respect after his discharge.Blacklisting was not alleged in the complaint.0 BIRDMACHINE COMPANYV. THE REMEDY339Since it has been found that Respondent has engaged in certain unfair laborpractices it will be recommended that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act.With respect to the discriminatory discharge of Gilbert L. Favor, it will berecommended that the Respondent offer him immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and that the Respondent make him whole for anyloss of pay he may have suffered by reason of his discriminatory discharge bypayment to him of a suin of money equal to the amount he would have earned aswages from September 11, 1944, the date of his discharge, to the date of theRespondent's offer of reinstatement, less his net earnings during such period."Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the follwing:CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the tenure of employment of Gilbert I. Favor,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in any unfair labor practice within themeaning of Section 8 (5) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the un-dersigned recommends that the Respondent, Bird Machine Company, and itsagents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America, affiliatedwith the Congress of Industrial Organization, or any other labor organization,by discharging or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to hire, tenure, or any term or condition oftheir employment ;(b) In any manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form, join, or assist United Steel-workers of America (C. I. 0.), or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-86By "net earnings" is meant earnings lessexpenses,such as for transportation, room,and board,incurredby an employee in connection with obtainingwork and working else-where than for the Respondent, which would not have beenincurred but for his unlawfuldischarge and the consequent necessity of hisseeking employment elsewhere.SeeCrossettLumber Company,8 N. L. R. B 440. Monies receivedfor work performed upon Federal,State, county, municipal, or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. a340DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerted activities for the purpose of collective bargaining or other mutual aidor protection.2 Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer Gilbert I. Favor immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or otherrights and privileges;(b)Make whole Gilbert I Favor for any loss of pay he has suffered, or maysuffer, by reason of the discrimination against him, by payment to him of a sumof money equal to the amount he 'would have earned as wages from the date ofhis discharge to the date the Respondent offers reinstatement, less his net earn-ings during such period ;(c)Post at its plant at Walpole, Massachusetts, copies of the notice attached,hereto,marked "Exhibit A." Copies of said notice, to be furnished by theRegional Director of the First Region, after being signed by the Respondent'srepresentative, shall be posted by the Respondent immediately upon the receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees are custom-arily postedReasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other materialAlso,publish a copy of the notice iri the next issue of the plant paper, the "Bird'sEye-View," and distribute the paper through the usual channels of circulation;(d)Notify the Regional Director for the First Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the Respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.It is further recommended that the complaint against the Respondent bedismissed in the allegations relating to its refusal to bargain with the Union.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may, within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceedings (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.MELTON BOYD,Trial Exwniner.Dated May 23, 1945. BIRDMACHINE COMPANYEXHIBIT ANOTICE To ALL EMIPLOYi,:I s341Pursuant to recommendations of a Trial Examiner of the National Labor Rela--tions Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organiza-tions,to join or assist United Steelworkers of America, (C. 1 0.)or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Gilbert I. FavorAll our employees are free to become or remain members of the above-namedunion or any other labor organizationWe will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.BIRD MACHINE COMPANY,Employer.Dated-------------------------------By -----------------------(Representataue)(Title)NOTE-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the selective service act after discharge from the armedforces>This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or coveted by any other material.